DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is in response to communication filed 1/13/2021.
Claims 1-18 are cancelled.
Claims 19-21, 24-26, 29, 35 are amended.
	Claims 19-38 are pending and examined in the present action.

Response to Arguments
Applicant remarks concerning rejection of claims under 35 USC 112(b) are persuasive as the grounds for rejection has been cured by applicant amendment.  However, applicant amendment has necessitated new grounds for rejection under 35 USC 112(b), detailed below.  
Applicant remarks concerning rejection of claims under 35 USC 103 are moot, as the rejection is withdrawn in light of applicant amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 29, upon which all other claims depend, recite “wherein the user interaction element is operable to display a dialog box when selected by the user.”  There is insufficient antecedent basis for the recitation of “the user.”  This recitation of “the user” is also unclear in whether it is referring to explicitly the shipper or carrier.  As such, the claim is indefinite.  While “the user” is examined under the interpretation that it is referring to the shipper, correction or clarification is required.

Allowable Subject Matter
Claims 19-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches nor renders obvious the below features of applicant's invention.  
The allowable features are as follows, recited in independent claims 19, 29:
a carrier graphical user interface, accessible to the carrier agent; and 
a shipping graphical user interface integrated with the carrier graphical user interface, accessible to the shipper and programmed to: 
display a list of a plurality of shipments associated with the shipper, 
wherein the list of the plurality of shipments is displayed by selection of a first shipment status from a plurality of independently selectable shipment statuses, 
wherein at least one second shipment status is blocked from accepting bids from the carrier graphical user interface; 
receive, from the shipper, details associated with a new shipment including at least one carrier for the new shipment and a plurality of types of vehicles needed for the shipment, 
wherein the plurality of types of vehicles is provided on a plurality of proximate panels depicting each vehicle of the plurality of vehicles; 
adding the new shipment to the list of the plurality of shipments; 
notify, in real time and via the carrier graphical user interface, the at least one carrier for the new shipment that the new shipment is available to bid; 
receive, from the carrier graphical user interface of the at least one carrier, a bid from the at least one carrier for the new shipment; 
receive, from the shipper, a selection of a shipment from the list of the plurality of shipments; Page 2 of 13U.S. Patent Application Serial No. 14/243,300 Response Dated January 13, 2020 Responsive to Office Action Dated October 13, 2020 
automatically generate a shipment summary including a plurality of carrier bids for the shipment, 
wherein the plurality of carrier bids for the shipment includes the bid for the at least one carrier; 
display a carrier identifier indicative of each carrier for each of the carrier bids on the shipment summary, 
wherein each carrier identifier is a user interaction element associated with each carrier, wherein the user interaction element is operable to display a dialog box when selected by the user; 
upon receiving a selection of by the carrier identifier associated with the at least one carrier, display a dialog box for communication with the at least one carrier; 
display a most recent message from the communication from the at least one carrier associated with the carrier identifier; 
display, in response to the shipper's selection of the shipment, the shipment summary including the plurality of carrier bids for the shipment; 
receive, from the shipper, a selection of a carrier bid from the plurality of carrier bids; and 
notify, in real time and via the carrier graphical user interface, a carrier associated with the carrier bid of the shipper's selection of the carrier bid.
The most relevant prior art made of record includes Skelton (US 20060109964 A1) (“Skelton”) , Jung (US 20140058896 A1) (“Jung”), and Yorke et al. (US 20060111986 A1) (“Yorke”), all previously cited.
Skelton substantially discloses an integrated system for creating and managing shipping transactions between a shipper and carrier that includes a carrier and shipping interface (Abstract, 0007-0080) capable of displaying shipments associated with a shipper (0010) via selection of shipment statuses (0035), including blocked shipments statuses that prevent acceptance of bids (0036).  Skelton further discloses receiving shipment details from the shipper (0009), notifying carriers of new available shipments via user interface (0009-0010), and allowing carriers to bid on the new shipment (0010), and allowing the shipper to select a winning carrier to notify via the user interface (0010-0011).
However, Skelton is silent on displaying user interface elements comprising carriers ID’s that, when selected, allow for communication between the shipper and carrier including display of recent messages.
Jung teaches that shipment details may include details regarding the types of vehicles needed to perform the shipment, and displaying said vehicles in proximate panels on an interface (00149).  Jung is, however silent on any communications interface between shippers and carriers that are actuated via a carrier identifier on a user interface.
Yorke teaches displaying an interface that includes carrier identifiers (0058), and allowing the actuation of said interface to allow for e-mail communications between carriers and shippers, or in this 
Thus, none of the three above-cited references can be said to either individually or in combination, disclose, teach or suggest:
display a carrier identifier indicative of each carrier for each of the carrier bids on the shipment summary, 
wherein each carrier identifier is a user interaction element associated with each carrier, wherein the user interaction element is operable to display a dialog box when selected by the user; 
upon receiving a selection of by the carrier identifier associated with the at least one carrier, display a dialog box for communication with the at least one carrier; 
display a most recent message from the communication from the at least one carrier associated with the carrier identifier; 
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schnorf et al. (US 20130317929 A1)(“Schnorf”), substantially discloses a method of tracking carrier activity and shipments in real-time, including a shipper interface (FIG. 5) that includes carrier identifiers that may be actuated to send communications to the carriers.  However, Schnorf does not teach or disclose that selecting these carrier identifiers results in a dialogue displaying most recent communication from said carrier.
PTO form 892 reference U (“Wang”) teaches for real-time tracking of carrier information relayed to a shipper.  However, the focus of the tracking is for ongoing shipments for which an arrangement between a shipper and carrier has already been established, as opposed to one where a shipper is selecting prospective bidding carriers to carry out a shipment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/               Examiner, Art Unit 3625        

/MICHELLE T KRINGEN/               Primary Examiner, Art Unit 3625